Smith, J. Appellee recovered judgment on a contract to teach a school for and in the appellant school district. It is said her contract was not valid because only two of the directors had signed it at the time of its execution. The contract called for a four-months school at $60 per month. The school opened October 14, and was closed by the directors on October 16 on account of the influenza epidemic. Thirty days thereafter the third director, who had not signed the contract originally, did sign it, and on December 9 the school was reopened and appellee taught the remainder of the four months. The testimony is conflicting as to why the school was not resumed earlier; but appellee testified, and was corroborated by her father and other witnesses, that during the period of time covered by the contract when the school was not being taught she was offering to teach it and had asked permission of the directors to resume it. This was denied by the directors, who alleged in their answer, and testified at the trial, that appellee refused to finish the school, and that the directors requested her to begin the school earlier after its suspension and insisted that she do so. The court gave an instruction numbered 4, reading as follows: “The court instructs the jury that, although you may believe from the evidence that there was no meeting of the board of directors prior to making the contract sued on herein, still, under the undisputed evidence, the directors ratified said contract, and after the ratification it became a binding contract between the parties thereto. ’ ’ It is insisted that error was committed in giving this instruction, in that the jury should have been allowed to say whether the contract had been ratified or not. No error was committed in giving this instruction. The signature of the third director made a valid contract, and the teacher was paid $126 of her salary. Moreover, the directors not only assented to the fact that appellee had a valid contract, but insisted that she perform it, and now defend against this suit upon the ground that she refused to comply with it. In their brief they say: “The three directors swear positively that they did not stop the school. That they did not prevent her from beginning at her will, and that they urgently tried to get her to teach out her term of school and she would not do it. That they had the money to pay her and urgently requested that she teach it out.” School District v. Jackson, 110 Ark. 262; School District v. Hundley, 126 Ark. 622; School District v. Johnson, 129 Ark. 211. The instructions are not abstracted, and we must, therefore, assume that the case was submitted to the jury under proper instruction's; and as the testimony of appellee and her father was legally sufficient to support a finding that appellee was ready and willing to perform the contract, we can not consider any question of the preponderance of the testimony on that subject. The-jury returned a verdict in appellee’s favor for $75, and on her cross-appeal it is insisted that the verdict should have been for $111; that if she is entitled to recover at all — and the jury has found in her favor — she is entitled to $111, if entitled to anything. This insistence is answered, however, by saying that appellee filed no motion for a new trial in the court below. No error appearing, the judgment is affirmed.